DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-26 are pending (claim set as filed on 07/23/2019).

Priority
	This application filed on 07/23/2019 has a provisional application no. 62/703,903 filed on 07/27/2018.

Information Disclosure Statement
	The Information Disclosure Statements filed on 09/10/2019, 11/18/2019, 05/12/2020, 06/02/2020, 12/10/2020, 05/18/2021, 01/20/2022 have been considered.

Drawings
	The drawings filed on 07/23/2019 have been accepted.

Claim Objections
	Base claims 1, 10, and 19 are objected to for misspellings of the bacterial genus name of “Actimomyces” wherein the presumed intended spelling is Actinomyces. Note that the specification also has these typographical errors. Appropriate correction(s) is requested.
claims 2, 11, and 20 are objected to for misspellings of the genus name of “Acronichia” wherein the presumed corrected intended spelling is “Acronychia” as seen in its respective base claims. Appropriate correction(s) is requested.
	Dependent claim 4 is objected to for a misspelling of the word “non-polaar” wherein the presumed corrected intended spelling is “non-polar”. Appropriate correction(s) is requested.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-11, 15-20, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loy (US 2013/0259815 A1 - cited in the IDS filed on 09/10/2019).
Loy’s general disclosure relates to methods of lightening skin by applying certain aromatic compounds or botanical extracts containing such compounds to the skin (see abstract & ¶ [0001]). 
Regarding claims 1, 10, and 19, Loy teaches certain aromatic compounds and botanical extracts containing such compounds, including plants of the genus Acronychia, may be used on skin to provide significant skin lightening or a combination of skin lightening with photo-protectivity and/or relatively low cytotoxicity (see ¶ [0005]-[0006]). Loy discloses that lightening skin in need of skin lightening treatment refers generally to skin conditions that includes, e.g., age spots, increasing skin radiance, acne marks (see ¶ [0013]-[0014]). The 
Regarding claims 2, 11, and 20, Loy teaches the compounds of Formula I may be derived from any of a variety of natural sources, such as via extraction from botanicals, or may be synthesized using known synthetic methods. In certain more preferred embodiments, the compound of Formula I is extracted from Acronychia acidula (see ¶ [0028]). Any of a variety of extracts of Acronychia may be used for embodiments wherein the method comprises applying such an extract. The extract may be obtained from any part of the plant such as the fruit, the seed, the bark, the leaf, the flower, the roots and the wood. In certain preferred embodiments, the extract is obtained from the fruit of the plant (see ¶ [0030]-[0032], Example 1). 
Regarding claims 6, 15, and 24, Loy teaches in certain preferred embodiments, the methods comprise applying from greater than zero to about 20% compound of Formula I to the skin in need (see ¶ [0027], [0054]).
Regarding claims 7, 16, and 25, Loy teaches any suitable carrier may be used in the compositions, for a skin care composition, the carrier is a cosmetically-acceptable carrier (see ¶ [0037]-[0038]).
Regarding claims 9, 18, and 26, Loy teaches the compounds of Formula I as acid or as alkylester form are selected from the group consisting of 3-(4-farnesyloxyphenyl)-propionic acid (see ¶ [0026], [0090]-[0091]). 
Regarding claim 17, claim interpretation: a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (i.e. since the prior art teaches the same elements as claimed, then the increase in hyaluronic acid in the skin should naturally be present) (MPEP 2111.04 (I)).
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 3-5, 12-14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Loy as applied to claims 1-2, 6-7, 9-11, 15-20, and 24-26 above. 
Loy’s disclosure is discussed above as it pertains to topical administration of a composition comprising extract of Acronychia acidula for the improving or treatment of skin conditions.
However, Loy does not teach: wherein the extract is a polar or non-polar extract of Licaria vernicosa, Calendula officinalis, or Trigonella foenum-graecum (claims 3-5, 12-14, and 21-23).
As set forth in MPEP 2141, the examination guidelines for determining obviousness under 35 U.S.C. 103 requires:
II.    THE BASIC FACTUAL INQUIRIES OF GRAHAM v. JOHN DEERE CO.
KSR, the framework for the objective analysis for determining obviousness under 35 U.S.C. 103  is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Obviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the Court are as follows:
(A) Determining the scope and content of the prior art;
(B) Ascertaining the differences between the claimed invention and the prior art; and
(C) Resolving the level of ordinary skill in the pertinent art.

(A) In determining the scope and content of the prior art, Office personnel must first obtain a thorough understanding of the invention disclosed and claimed in the application under examination by reading the specification, including the claims, to understand what  has been invented. To one of ordinary skill in the art, it is appropriate to consider the chemical moiety or pharmacophore (i.e. a part of a molecular structure that is responsible for a particular biological or pharmacological interaction that it undergoes). In other words, the question that arises is what is the chemical component’s structure that is responsible for its function (i.e. the claimed extract’s chemical structure that provides its therapeutic effect or mechanism of action). The instant specification sets forth that the extract’s chemical compound to be represented by Formula are in the form of an acid or alkylester selected from 3-(4-famesyloxyphenyl)-propionic acid (claims 9, 18, and 26 or ¶ [0073]-[0087] of the pre-grant specification). Accordingly, this chemical compound appears to be the same shared with the prior art reference of Loy. (B) Said differently, although the difference between the prior art and the claims is the source from which the 3-(4-famesyloxyphenyl)-propionic acid is obtained (the same chemical compound but from different plants), but the difference does not arise to a level of non-obviousness because both the prior art and the claimed invention, as a whole (MPEP 2111.02: Effect of the Preamble), are directed to therapeutic treatment of skin conditions comprising topically administering a composition comprising 3-(4-famesyloxyphenyl)-propionic acid as an active agent. (C) Absent . 


Claims 1-2, 6-11, 15-20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Li (In vitro modeling of unsaturated free fatty acid-mediated tissue impairments seen in acne lesions, 2017) in view of Gordon (US Patent no. 9,220,928 B2) - both references were cited in the IDS filed on 09/10/2019.
Regarding base claims 1, 10, and 19’s preamble patient population, Li discloses that acne vulgaris is a chronic inflammatory disease affecting more than 85% of adolescents and often persisting into later adulthood (see page 529, right col.). The pathogenesis of acne can be attributed to multiple factors, including increased sebum production, inflammation, follicular hyper-keratinization, and the proliferation of Propionibacterium acnes within the follicle (see page 529, right col.) and it was suggested that acne subjects may have also impaired skin barrier (see abstract and page 530, left col.). 
However, Li does not teach: topical administration of a composition comprising an extract of Acronychia acidula	(claims 1-2, 10-11, and 19-20).
Gordon’s general disclosure relates to plant extracts and bioactive molecules derived from the plant genus Acronychia and their use as antioxidants, antibacterials, antihelmintic, anti-inflammatories, cancer chemopreventatives, food additives and fragrance components in pharmaceuticals, nutraceuticals, food and cosmetics (see abstract and col. 1, lines 6-23). Gordon teaches the bacterial infection may be caused by a Gram positive or Gram negative bacteria, especially Gram positive bacteria including bacteria of the genus Propionibacterium (see col. 3, lines 44-61). 
Regarding claims 2, 11, and 20 pertaining to the extract of Acronychia acidula, Gordon teaches a method of treating or preventing a bacterial infection or an inflammatory disorder comprising administering to a subject an effective amount of an extract from an Acronychia species (see col. 1, lines 31-34 and lines 43-46). Gordon further teaches that “the extract may be obtained from any part of the plant such as the fruit, the seed, the bark, the leaf, the flower, the roots, and the wood. In particular embodiment, the extract is obtained from the fruit of the plant. For example, biomass obtained from the fruit of the plant is subject to initial solvent extraction, for example with a polar solvent, for example water or an alcohol such as methanol or ethanol”; the extract is obtained from Acronychia acidula (see col. 3, lines 3-43).
Regarding claims 6, 15, and 24 pertaining to the amount of the extract, Gordon teaches “An effective amount of the extract will be dependent on the extraction procedure and the source of the extract, that is, the Acronychia species used and whether the extract contains predominantly one compound or contains many compounds. An “effective amount” means an amount necessary at least partly to attain the desired response, or to delay the onset or inhibit progression or halt altogether, the onset or progression of a particular condition being treated. The amount varies depending upon the health and physical condition of the individual to be Claim interpretation: the claimed range of extract amount is a prior art condition that can be optimized and discovered via routine optimization as suggested by the prior art (MPEP 2144.05 (I)). Absent any teaching of criticality by the Applicant concerning the claimed range, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).
Regarding claims 7-8, 16-17, and 25, Gordon discloses suitable cosmetic compositions include face creams, body lotions, hand creams, foundation, anti-aging and anti-wrinkle formulations, face washes and peels, make-up removal compositions and the like (see col. 13, lines 46-61). Claim interpretation of claim 8: skin wrinkling is a sign of aging skin caused by a breakdown of skin collagen and elastin. For topical administration to the epidermis the extract or compounds may be formulated as ointments, creams or lotions, or as a transdermal patch. Ointments and creams may, for example, be formulated with an aqueous or oily base with the addition of suitable thickening and/or gelling agents. Lotions may be formulated with an aqueous or oily base and will in general also contain one or more emulsifying agents, stabilizing agents, dispersing agents, suspending agents, thickening agents, or coloring agents (see col. 12, lines 55-64). The extract is formulated in a pharmaceutical or nutraceutical composition with a pharmaceutically acceptable carrier, diluent and/or excipient (see col. 11, lines 9-14). Claim interpretation of claim 17: a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (i.e. since the prior art teaches the same elements as claimed, then the increase in hyaluronic acid in the skin should naturally be present) (MPEP 2111.04 (I)).
Regarding claims 9, 18, and 26, Gordon teaches to further identify active antibacterial components in A. acidula, fractions correlating to the three dominant peaks were pooled separately … Active fraction 22 was determined by GC-MS to be pure material with M+ 370.5. 1  Hand 13C NMR spectra were recorded and are shown in Table 8. H and 13C NMR proved this structure to be known compound 3-(4-farnesyloxyphenyl)propionic acid (CAS No. 126269-87-2) (see col. 5, lines 1-12, and col. 8, lines 1-2, and col. 26, lines 53-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or use a topical composition comprising an extract of Acronychia acidula such as taught by Gordon in the teachings of Li. The primary reference of Li recognizes that acne vulgaris is a disease with multi-factorial pathogenesis due to, for example, impaired skin barrier, inflammation, excessive sebum production, and proliferation of Propionibacterium acnes. The nexus and motivation to combine with the secondary reference of Gordon is because Gordon suggests that said composition could be used in the treatments of bacterial infections such as caused by Propionibacterium. Thus, the MPEP 2141 (III) provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results. The ordinary artisan would have had a reasonable expectation of success because both Li and Gordon are in the same field of endeavor related to therapeutic regimens or treatment of skin diseases or disorders.  

Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gordon as applied to claims 1-2, 6-11, 15-20, and 24-26 above, and in further view of Boyt (US Patent no. 8,778,420 B1).
The combined disclosures of Li and Gordon, herein referred to as modified-Li-Gordon, is discussed above as it pertains to topical administration of a composition comprising extract of Acronychia acidula for the improving or treatment of skin conditions.
However, modified-Li-Gordon does not teach: wherein the extract is a non-polar extract of Calendula officinalis petals (claims 4, 13, and 22).
	Boyt teaches a topical skin care composition comprising Camellia sinensis (green tea), from about 0.5 wt% to about 15 wt% Calendula officinalis extract, red clover blossom, et al. (see abstract & col. 1, lines 26-50). Boyt teaches method of treating a skin condition by topically applying to skin in need thereof a composition according to the present invention, wherein topical application of the composition to skin in need thereof ameliorates a skin condition. In one embodiment, the skin condition is selected from dry skin, itchy skin, inflamed skin, erythema sensitive skin, pruritus, blotches, fine lines or wrinkles, sun damaged skin, dermatitis, psoriasis, folliculitis, rosacea, acne, eczema, sun burns, burned skin, and skin-inflammatory skin conditions (see col. 1-2, lines 62-4, and col. 10, line 14). 
It would have been obvious to one of ordinary skill in the art to add or combine a non-polar extract of Calendula officinalis such as taught by Boyt in the method of modified-Li-Gordon. The MPEP at 2144.06 (I) states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven”. In other words, the ordinary artisan would have been motivated to add an extract of Calendula officinalis is because Boyt suggests that the extract is used for the treatment of acne. Thus, an advantageous additive effect could be reasonable predicted from the combination of cited prior art references.

Claims 5, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gordon as applied to claims 1-2, 6-11, 15-20, and 24-26 above, and in further view of Olsen (US 2010/0129296 A1).
The combined disclosures of Li and Gordon, herein referred to as modified-Li-Gordon, is discussed above as it pertains to topical administration of a composition comprising extract of Acronychia acidula for the improving or treatment of skin conditions.
However, modified-Li-Gordon does not teach: wherein the extract is a non-polar extract of Trigonella foenum-graecum leaves (claims 5, 14, and 23).
Olsen teaches an extract obtainable from Trigonella foenum-graecum wherein the extract is useful in the manufacture of various types of compositions, such as pharmaceutical compositions, disinfectant or preservation agents. The pharmaceutical may be used for the treatment or prevention of an inflammatory disease or an infectious condition (see abstract & ¶ [0002]). The plant material may be whole plant, leaves, seeds or roots of said plant, or combinations of said plant materials (see ¶ [0018]). Olsen teaches “the extract or a composition comprising said extract is used for the treatment of acne (acne vulgaris), which a common inflammatory condition of the skin often associated with bacterial infection” (see ¶ [0066]-[0067]). 
 extract of Trigonella foenum-graecum such as taught by Olsen in the method of modified-Li-Gordon. The MPEP at 2144.06 (I) states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven”. In other words, the ordinary artisan would have been motivated to add an extract of Trigonella foenum-graecum is because Olsen suggests that the Trigonella foenum-graecum extract is used for the treatment of acne (acne vulgaris). Thus, an advantageous additive effect could be reasonable predicted from the combination of cited prior art references.

Conclusion
No claims were allowed.
Claims 1-26 were rejected under prior art. 
Claims 1-2, 4, 10-11, and 19-20 were objected to for containing typographical errors.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653